Citation Nr: 1146014	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for paranoid schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disability, including paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1980 to December 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received to reopen service connection for paranoid schizophrenia.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disability, including paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for paranoid schizophrenia was last denied by the RO in a July 1995 rating action on the basis that new and material evidence had not been received since a March 1984 Board decision denying service connection for paranoid schizophrenia.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the July 1995 decision denying service connection for paranoid schizophrenia, additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

The additional evidence received subsequent to the July 1995 decision of the RO that denied reopening service connection for paranoid schizophrenia is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for paranoid schizophrenia was first denied by the RO in a previously denied by the RO in an April 1982 rating decision that was confirmed by the Board in a March 1984 decision.  In a July 1995 rating decision, the RO denied reopening service connection for paranoid schizophrenia.  The last decision denial on any basis is to be finalized Evans v. Brown 9 Vet. App. 273 (1996).  The Veteran did not appeal the July 1995 determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the July 1995 RO decision included the Veteran's STRs that showed no pertinent abnormality on examination for entry into service and that the Veteran was hospitalized during service in March 1981 after an episode of acute alcohol intoxication.  During the course of hospitalization, the Veteran reported that he had been having auditory hallucinations for approximately seven years.  His past medical history included a report of hospitalization in 1966 for two months due to a burn injury, psychiatric care beginning in 1966, and a two week psychiatric hospitalization in 1974 when the Veteran was reportedly placed on the medication Thorazine.  

The diagnosis was paranoid schizophrenia that had existed prior to service.  This was the finding of a physical evaluation board (PEB) proceeding.  The Veteran was administratively separated from service.  

Additional evidence of record at the time of the July 1995 RO decision included the Veteran's testimony at a Board hearing in December 1983, wherein he stated that he had not received psychiatric treatment prior to service; statements from friends, family, and former employer, who related that the Veteran had not had psychiatric treatment prior to service; and reports of VA treatment in 1982, 1993, and 1995.  

The majority of the evidence received subsequent to the July 1995 decision consists of copies of records previously considered and records of treatment many years after service.  

In addition, copies of a report of a period of hospitalization at Metropolitan State Hospital, Norwalk, California, in April 1980, prior to service, were received.  That report showed that the Veteran had been arrested for malicious mischief.  At the time of the arrest, he had supposedly been hearing voices and was confused.  He stated that he had been drinking and of using marijuana prior to the incident and had a history of alcohol abuse.  It was reported that he had a previous hospitalization in 1977 at the same facility for drug use and at a Long Beach facility at about the same time.  The diagnosis was alcoholic hallucinosis, psychosis associated with drug use.  

The April 1980 hospitalization report shows that the Veteran had reports of hallucinations prior to service.  These were, however, not attributed to a chronic psychosis such as the paranoid schizophrenia diagnosed while the Veteran was on active duty, but to alcohol or other drug abuse.  The Board finds that this evidence is new and material such that service connection is reopened.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A May 2006 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA medical examination.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the claim.  

ORDER

New and material evidence having been received, service connection for paranoid schizophrenia is reopened.  The claim is allowed to this extent.  


REMAND

Having found that service connection for paranoid schizophrenia is reopened, the Veteran's claim must be reviewed on a de novo basis.  The April 1980 hospitalization report refers to two prior hospitalizations in 1977 that have not been associated with the claims folder.  Such records may be of significant probative value and attempts should be made to obtain them prior to appellate consideration.  

In addition, the April 1980 hospitalization report raises the possibility that the pre-service psychiatric symptoms that the Veteran reported while he was on active duty were not symptoms of a chronic psychosis, but of an acute disorder caused by substance abuse.  Thus, an examination and medical opinion are required prior to appellate consideration.  

As noted, the in-service notations raise the clear possibility that a psychiatric disability may have pre-existed service.  On examination for entry into active duty, no psychiatric abnormality was reported.  Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The Board emphasized that, pursuant to the 38 U.S.C.A. § 1111 and Wagner rebuttal of the presumption of soundness requires clear and unmistakable evidence of both a pre-existing disability and evidence that the disability was not aggravated by service.

Accordingly, the issue of service connection for paranoid schizophrenia is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining any necessary consent, The RO/AMC should contact the medical facilities reference in the April 1980  and request copies, for association with the claims folder,  of any and all records of treatment that the Veteran received at those facilities in approximately 1977.  

2.  After the above referenced medical records have been received, or certified as being unavailable, the RO/AMC should arrange for the Veteran to undergo a psychiatric examination.  The examiner should be requested to render an opinion regarding whether the Veteran's psychiatric disability. 

The examiner should specifically address whether the disability; (a) existed during service; (b) if so, did it clearly and unmistakably preexisted service; and, if so (c) was it aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; and, if not (c) is otherwise medically related to the Veteran's service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The RO/AMC should thereafter readjudicate the claim.  Such adjudication should consider the entire record to include the Veteran's pre-service records.  The RO should consider the applicability of the laws and regulations governing pre-existing disabilities being aggravated by service found at 38 U.S.C.A. §§ 1111, 1132, 1153; 38 C.F.R. §§ 3.304(b), 3.306; VAOPGCPREC 3-2003; Wagner supra.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


